 



EXHIBIT 10.2

 



FIRST AMENDMENT TO FIFTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO FIFTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this
“First Amendment to Fifth Amendment and Waiver”) is entered into as of June 14,
2017, by and among Lower Lakes Towing Ltd. (“Lower Lakes”), Lower Lakes
Transportation Company (“LLTC”), Grand River Navigation Company, Inc. (“Grand
River”), Black Creek Shipping Company (“Black Creek”, together with Lower Lakes,
LLTC and Grand River, the “Borrowers”), Rand LL Holdings Corp. (“Parent”), Rand
Logistics, Inc. (“Rand”), Rand Finance Corp. (“Rand Finance”), Lower Lakes Ship
Repair Company Ltd. (“LL Ship Repair”, together with Parent, Rand and Rand
Finance, the “Guarantors”; and the Guarantors, together with the Borrowers, the
“Credit Parties”), Lightship Capital LLC, as the lender under the Credit
Agreement (the “Lender”) and Guggenheim Corporate Funding LLC, as Agent (as
defined below). Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Credit Agreement (as
hereinafter defined), and if not defined therein, in the Fifth Amendment and
Waiver (as hereinafter defined).

 

RECITALS

 

WHEREAS, reference is made to (i) that certain Term Loan Credit Agreement, dated
as of March 11, 2014 (as amended, restated, supplemented or otherwise modified
from time to time prior to the Effective Date referred to below, the “Credit
Agreement”), by and among Rand, Parent, the Borrowers, the Lender and Guggenheim
Corporate Funding LLC, as agent (in such capacity, the “Agent”), (ii) that
certain Fifth Amendment and Waiver to Credit Agreement, dated as of May 31, 2017
(the “Fifth Amendment and Waiver”), by and among the Credit Parties, the Lender
and the Agent, and (iii) that certain Credit Agreement, dated as of March 27,
2015 (as amended, restated, supplemented or otherwise modified from time to time
prior to the Effective Date, the “First Lien Credit Agreement”), by and among
the Borrowers, certain other credit parties from time to time thereto, the
lenders from time to time party thereto and the First Lien Agent;

 

WHEREAS, upon the Borrowers’ request, the Lender has agreed, subject to the
terms and conditions set forth herein, to amend the Fifth Amendment and Waiver
as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1            Amendment. As of the Effective Date, the defined term
“Waiver Period” set forth in Section 2(c) of the Fifth Amendment and Waiver is
hereby amended by replacing the date “June 14, 2017” appearing therein with the
date “June 30, 2017” in lieu thereof.

 

Section 2           Representations and Warranties. Each of the Credit Parties
hereby represents and warrants to Agent and the Lender as follows:

 

(a)                Each Credit Party is in good standing in its jurisdiction of
incorporation or formation and is duly qualified in each jurisdiction where,
because of the nature of its activities or properties, such qualification is
required, except for such jurisdictions where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect, and has all
requisite power and authority to execute, deliver and perform this First
Amendment to Fifth Amendment and Waiver.

 

(b)                The execution, delivery and performance of this First
Amendment to Fifth Amendment and Waiver (i) have been duly authorized by all
requisite action of the Credit Parties and (ii) will not (A) contravene the
terms of any Credit Party’s charter, bylaws or other organizational documents,
(B) violate any provision of applicable law, (C) conflict with or result in any
material breach or contravention of, or the creation of any Lien (other than any
Permitted Encumbrance) under, any document evidencing any material Contractual
Obligation to which any Credit Party is a party or any order, injunction, writ
or decree of any governmental authority to which any Credit Party or its
property is subject, or (D) require any approval of any holder of Equity
Interests of a Credit Party or any approval or consent of any Person under any
Material Contract of any Credit Party, other than consents or approvals that
have been obtained and that are still in force and effect. This First Amendment
to Fifth Amendment and Waiver has been duly executed and delivered by each
Credit Party party hereto.

 



 

 

 

(c)                No registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority is required in connection
with the execution, delivery and performance by it of this First Amendment to
Fifth Amendment and Waiver or the documents and instruments executed in
connection herewith, other than registrations, consents, approvals, notices, or
other actions that have been obtained and that are still in force and effect.

 

(d)                Each of the Credit Parties represents and warrants that the
execution, delivery and performance by each of the Credit Parties of this First
Amendment to Fifth Amendment and Waiver and the documents and instruments
delivered in connection therewith have been duly authorized by all necessary
corporate action and that this First Amendment to Fifth Amendment and Waiver is
a legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, except as the enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law).

 

(e)                No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, Agent, or the Lender.

 

(f)                 No Default or Event of Default has occurred and is
continuing as of the date of the effectiveness of this First Amendment to Fifth
Amendment and Waiver and after giving effect thereto, and no condition exists
which constitutes a Default or an Event of Default.

 

(g)                Each of the Credit Parties hereby certifies that each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents (as amended through the date hereof) is true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof as if
made on the date hereof, notwithstanding the reference to Closing Date in such
representations and warranties, except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date.

 

(h)                This First Amendment to Fifth Amendment and Waiver has been
entered into without force or duress, of the free will of each Credit Party, and
the decision of each Credit Party to enter into this First Amendment to Fifth
Amendment and Waiver is a fully informed decision and such Credit Party is aware
of all legal and other ramifications of each decision.

 



2 

 

 

(i)                 Each Credit Party has read and understands this First
Amendment to Fifth Amendment and Waiver, has consulted with and been represented
by independent legal counsel of its own choosing in negotiations for and the
preparation of this First Amendment to Fifth Amendment and Waiver, has read this
First Amendment to Fifth Amendment and Waiver in full and final form, and has
been advised by its counsel of its rights and obligations hereunder.

 

(j)                 The security interests granted pursuant to the Collateral
Documents in the Collateral continue to be valid, binding, and enforceable
security interests which secure the Obligations and the Liens created by the
Collateral Documents in the Collateral constitute fully perfected Liens in favor
of the Agent (subject only to the Liens permitted under the Credit Agreement).

 

Section 3            Ratification of Liabilities, etc.. Each Credit Party hereby
(a) acknowledges and reaffirms its obligations owing to Agent and the Lender
under each Loan Document to which it is a party, and (b) agrees that each of the
Loan Documents to which it is a party is and shall remain in full force and
effect. Each Credit Party hereby (i) further ratifies and reaffirms the validity
and enforceability of all of the Liens and security interests heretofore
granted, pursuant to and in connection with any of the Loan Documents to Agent,
on behalf and for the benefit of the Lender, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and (ii) acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof
(including, without limitation, from after giving effect to this First Amendment
to Fifth Amendment and Waiver).

 

Section 4            Effect on Loan Documents. (a)  The Credit Agreement and
each of the other Loan Documents shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this First Amendment
to Fifth Amendment and Waiver shall not operate, except as expressly set forth
herein, as a modification or waiver of any right, power, or remedy of Agent or
the Lender under the Credit Agreement or any other Loan Document. The waivers
set forth in the Fifth Amendment and Waiver (as amended hereby) are limited to
the specifics thereof (including facts or occurrences on which the same are
based), shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall neither excuse any future noncompliance
with the Loan Documents nor operate as a waiver of any Default or Event of
Default (other than the Specified Default), shall not operate as a consent to
any further waiver, consent or amendment or other matter under the Loan
Documents, and shall not be construed as an indication that any future waiver or
amendment of covenants or any other provision of the Credit Agreement or any
other Loan Document will be agreed to, it being understood that the granting or
denying of any waiver or amendment which may hereafter be requested by the
Credit Parties remains in the sole and absolute discretion of Agent and Lenders.
To the extent that any terms or provisions of the Fifth Amendment and Waiver (as
amended hereby) conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of the Fifth Amendment and Waiver (as
amended hereby) shall control.

 

(b)                Upon and after the effectiveness of this First Amendment to
Fifth Amendment and Waiver, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “herein”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, “therein”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified hereby.

 



3 

 

 

(c)                To the extent that any of the terms and conditions in any of
the Loan Documents shall contradict or be in conflict with any of the terms or
conditions of the Credit Agreement, after giving effect to this First Amendment
to Fifth Amendment and Waiver, such terms and conditions are hereby deemed
modified or amended accordingly to reflect the terms and conditions of the
Credit Agreement as modified hereby.

 

(d)                This First Amendment to Fifth Amendment and Waiver is a “Loan
Document” for purposes of the Credit Agreement and the other Loan Documents.

 

(e)                Any reference in this First Amendment to Fifth Amendment and
Waiver to any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein).

 

Section 5            Release.

 

(a)                Effective on the date hereof, each Credit Party, for itself
and on behalf of its successors, assigns, and officers, directors, employees,
agents and attorneys, and any Person acting for or on behalf of, or claiming
through it, hereby waives, releases, remises and forever discharges Agent and
the Lender, each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lenders would be liable if such persons or
entities were found to be liable to such Credit Party (each a “Releasee” and
collectively, the “Releasees”), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Credit Party ever had, now
has, or might hereafter have against any such Releasee which relates, directly
or indirectly to the Credit Agreement, any other Loan Document, or to any acts
or omissions of any such Releasee with respect to the Credit Agreement or any
other Loan Document, or to the lenderborrower relationship evidenced by the Loan
Documents, except for the duties and obligations set forth in the Fifth
Amendment and Waiver (as amended hereby). As to each and every Claim released
hereunder, each Credit Party hereby represents that it has received the advice
of legal counsel with regard to the releases contained herein, and having been
so advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(b)                As to each and every Claim released hereunder, each Credit
Party also waives the benefit of each other similar provision of applicable
federal, provincial, or state law (including without limitation the laws of the
state of New York), if any, pertaining to general releases after having been
advised by its legal counsel with respect thereto.

 



4 

 

 

(c)                Each Credit Party acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such Claims and agrees that this instrument shall be and remain
effective in all respects notwithstanding any such differences or additional
facts. Each Credit Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

 

(d)                Each Credit Party, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee above that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release.
Each Credit Party further agrees that it shall not dispute the validity or
enforceability of the Credit Agreement or any of the other Loan Documents or any
of its obligations thereunder, or the validity, priority, enforceability or the
extent of Agent’s Lien on any item of Collateral under the Credit Agreement or
the other Loan Documents. If any Credit Party, or any of their respective
successors, assigns, or officers, directors, employees, agents or attorneys, or
any Person acting for or on behalf of, or claiming through it violate the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.

 

Section 6            Construction. This First Amendment to Fifth Amendment and
Waiver and all other agreements and documents executed and/or delivered in
connection herewith have been prepared through the joint efforts of all of the
parties hereto. Neither the provisions of this First Amendment to Fifth
Amendment and Waiver or any such other agreements and documents nor any alleged
ambiguity therein shall be interpreted or resolved against any party on the
ground that such party or its counsel drafted this First Amendment to Fifth
Amendment and Waiver or such other agreements and documents, or based on any
other rule of strict construction. Each of the parties hereto represents and
declares that such party has carefully read this First Amendment to Fifth
Amendment and Waiver and all other agreements and documents executed in
connection therewith, and that such party knows the contents thereof and signs
the same freely and voluntarily. The parties hereto acknowledge that they have
been represented by legal counsel of their own choosing in negotiations for and
preparation of this First Amendment to Fifth Amendment and Waiver and all other
agreements and documents executed in connection herewith and that each of them
has read the same and had their contents fully explained by such counsel and is
fully aware of their contents and legal effect.

 

Section 7            Counterparts. This First Amendment to Fifth Amendment and
Waiver may be executed in any number of counterparts and by different parties on
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Waiver. Delivery of an executed counterpart of
this First Amendment to Fifth Amendment and Waiver by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this First Amendment to Fifth Amendment and
Waiver. Any party delivering an executed counterpart of this First Amendment to
Fifth Amendment and Waiver by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this First
Amendment to Fifth Amendment and Waiver, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this First Amendment to Fifth Amendment and Waiver.

 



5 

 

 

Section 8            Severability. In case any provision in this First Amendment
to Fifth Amendment and Waiver shall be invalid, illegal or unenforceable, such
provision shall be severable from the remainder of this Waiver and the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 9            Further Assurances. The Borrowers and each other Credit
Party agrees to, and to cause any other Credit Party to, take all further
actions and execute all further documents as the Agent may (or at the direction
of the Lender, shall) from time to time reasonably request to carry out the
transactions contemplated by this First Amendment to Fifth Amendment and Waiver
and all other agreements executed and delivered in connection herewith.

 

Section 10        Section Headings. The headings and underscoring of articles,
sections and clauses have been included herein for convenience only and shall
not be considered in interpreting this First Amendment to Fifth Amendment and
Waiver.

 

Section 11        Notices. All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with the Credit
Agreement.

 

Section 12        Governing Law. This First Amendment to Fifth Amendment and
Waiver shall be governed by, and construed in accordance with, the internal laws
of the State of New York.

 

Section 13        Effectiveness. This First Amendment to Fifth Amendment and
Waiver shall become effective at the time (the “Effective Date”) that all of the
following conditions precedent have been satisfied as determined by the Lender
in its sole discretion:

 

(a)                Agreement. The Agent and the Lender shall have received duly
executed signature pages for this First Amendment to Fifth Amendment and Waiver
signed by the Borrowers, each other Credit Party, the Agent and the Lender.

 

(b)                First Lien Credit Agreement Waiver. Agent and the Lender
shall have received an amendment to that certain Amendment No. 4 and Waiver to
Credit Agreement, dated as of May 31, 2017, in form and substance satisfactory
to the Lender, duly executed and delivered by the parties thereto, which shall
be in full force and effect.

 

(c)                Accuracy of Representations. After giving effect to this
First Amendment to Fifth Amendment and Waiver, the representations and
warranties contained herein, in the Credit Agreement and in the other Loan
Documents, in each case shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall continue to be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date).

 

(d)                No Contravention. No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the consummation
of the transactions contemplated herein shall have been issued and remain in
force by any Governmental Authority against any Credit Party, the Agent or the
Lender.

 



6 

 

 

(e)                No Default or Event of Default. After giving effect to this
First Amendment to Fifth Amendment and Waiver, no Default or Event of Default
shall have occurred and be continuing as of the Effective Date.

 

Section 14        Successors and Assign. This First Amendment to Fifth Amendment
and Waiver (i) shall be binding upon the Credit Parties, the Agent and the
Lender and upon their respective nominees, successors and assigns, and (ii)
shall inure to the benefit of the Credit Parties, the Agent and the Lender.

 

Section 15        Amendments. No provision of this First Amendment to Fifth
Amendment and Waiver may be amended, modified, waiver or supplemented, except by
written agreement between Borrowers, each other Credit Party and the Lender.

 

Section 16       SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THIS FIRST
AMENDMENT TO FIFTH AMENDMENT AND WAIVER SHALL BE SUBJECT TO THE PROVISIONS
REGARDING JURISDICTION AND WAIVER OF JURY TRIAL SET FORTH IN SECTIONS 11.9 AND
11.19 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.

 

Section 17        Time of Essence. Time is of the essence of this First
Amendment to Fifth Amendment and Waiver.

 

[Signature pages to follow]

 



7 

 

 

IN WITNESS WHEREOF, this First Amendment to Fifth Amendment and Waiver has been
executed by the parties hereto as of the date first written above.

 

  LOWER LAKES TOWING LTD., as a Borrower       By: /s/ Mark S. Hiltwein   Name:
Mark S. Hiltwein   Title: Chief Financial       LOWER LAKES TRANSPORTATION
COMPANY, as a Borrower       By: /s/ Mark S. Hiltwein   Name: Mark S. Hiltwein  
Title: Chief Financial       GRAND RIVER NAVIGATION COMPANY, INC., as a Borrower
      By: /s/ Mark S. Hiltwein   Name: Mark S. Hiltwein   Title: Chief Financial
      BLACK CREEK SHIPPING COMPANY, INC., as a Borrower       By: /s/ Mark S.
Hiltwein   Name: Mark S. Hiltwein   Title: Chief Financial       RAND LOGISTICS,
INC., as a Guarantor       By: /s/ Mark S. Hiltwein   Name: Mark S. Hiltwein  
Title: Chief Financial       RAND LL HOLDINGS CORP., as a Guarantor       By:
/s/ Mark S. Hiltwein   Name: Mark S. Hiltwein   Title: Chief Financial

 



Signature Page to First Amendment to Fifth Amendment and Waiver to Rand Credit
Agreement

 



 

 

 

  RAND FINANCE CORP., as a Guarantor       By: /s/ Mark S. Hiltwein   Name: Mark
S. Hiltwein   Title: Chief Financial       LOWER LAKES SHIP REPAIR COMPANY LTD.,
as a Guarantor       By: /s/ Mark S. Hiltwein   Name: Mark S. Hiltwein   Title:
Chief Financial

 



Signature Page to First Amendment to Fifth Amendment and Waiver to Rand Credit
Agreement

 



 

 

 

  LIGHTSHIP CAPITAL LLC, as Lender       By: /s/ Jason Perri   Name: Jason Perri
  Title: President

 



Signature Page to First Amendment to Fifth Amendment and Waiver to Rand Credit
Agreement

 



 

 

 

  GUGGENHEIM CORPORATE FUNDING LLC, as Agent       By: /s/ Kevin Robinson  
Name: Kevin Robinson   Title: Attorney-in-Fact

   

Signature Page to First Amendment to Fifth Amendment and Waiver to Rand Credit
Agreement

 



